Mr. Justice Taliaferro

dissenting:

With some hesitancy I dissent from the opinion of the majority of the court. I do not think that to constitute the menacing languago alleged to have been used by the deceased a part'of the res gestee, it is necessary that it be shown that the accused knew of it before the commission of the homicide. In my view the evidence should be admitted, in order that the jury might, in connection with all the evidence, determine whether it be entitled to any consideration in making up their verdict.